Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00462-CV

                                         IN RE Gloria ZARATE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 27, 2014, relator Gloria Zarate filed a petition for writ of mandamus. The court

has considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 10-08-49259, styled Green Tree Servicing, LLC as Successor Servicer for
BAHS - A Division of Bank of America, FSB v. Gloria T. Zarate and Rene Zarate Jr., pending in the 79th Judicial
District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.